January 26, 1933. The opinion of the Court was delivered by
This action, instituted in the Court of Common Pleas for Clarendon County, March 29, 1929, is a suit by Marian Louise Chewning, as administratrix of the estate of J.H. Chewning, deceased, against Clarendon County, for the purpose *Page 354 
of recovering judgment against the said county, in the sum of $15,000.00, for the pain, suffering, and personal injury sustained by the said deceased from an accident, from the time of said accident until the time of his death, which accident occurred June 20, 1928, while the deceased, an employee of said county, was operating a tractor belonging to said county, for the purpose of plowing up a public roadway under repairs, when the bridge on which the tractor was crossing a creek broke in, and as a result the said deceased was injured, and from which injury he died two days later. The said Marian Louise Chewning, as administratrix of the estate of the said deceased, also instituted a suit against the said county, on account of the death of the said deceased, and a verdict was recovered in favor of the plaintiff against the defendant, and, from the entry of judgment thereon, the defendant appealed to this Court, which judgment was affirmed; the same being reported in 163 S.C. 506,161 S.E., 777.
The present action, based, as stated, upon the "pain, suffering and personal injury sustained by the deceased from the time of the accident until his death," comes before this Court on appeal from an order of his Honor, Judge M.L. Bonham, who is now an esteemed member of this Court, sustaining a demurrer to the complaint filed by the defendant.
The grounds of the demurrer and the reasons for sustaining the same are sufficiently stated in the order issued by his Honor, Judge Bonham. In our opinion, his Honor made a proper disposition of the case. The exceptions are therefore overruled, and the order appealed from affirmed.
MR. CHIEF JUSTICE BLEASE and MR. JUSTICE STABLER and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.
MR. JUSTICE BONHAM disqualified.